SECURITY AGREEMENT (ALL ASSETS)




As of June 4, 2007 for value received, the undersigned Vertical Branding, Inc.,
a Delaware corporation ("Guarantor/Pledgor") grants to BFI Business Finance
("Lender") a California corporation, a continuing security interest in the
Collateral (as defined below) to secure payment when due, whether by stated
maturity, demand, acceleration or otherwise, of all existing and future
indebtedness ("Indebtedness") to Lender of Adsouth Marketing, LLC, a Delaware
limited liability company, WORLDWIDE EXCELLENCE, INC., a Delaware corporation,
Pet Vac, LLC, a California limited liability company, TRAMP-O-LEAN, LLC, a
California limited liability company, YOUTH FACTOR BEAUTY CARE, LLC, a
California limited liability company, and LEGACY FORMULAS, LLC, a California
limited liability company, (individually and collectively, "Borrower") and/or
Guarantor/Pledgor. Indebtedness includes without limitation any and all
obligations or liabilities of Borrower and/or Guarantor/Pledgor to Lender,
whether absolute or contingent, direct or indirect, voluntary or involuntary,
liquidated or unliquidated, joint or several, known or unknown; any and all
obligations or liabilities for which Borrower and/or Guarantor/Pledgor would
otherwise be liable to Lender were it not for the invalidity or unenforceability
of them by reason of any bankruptcy, insolvency or other law, or for any other
reason; any and all amendments, modifications, renewals and/or extensions of any
of the above; all costs incurred by Lender in establishing, determining,
continuing, or defending the validity or priority of its security interest, or
in pursuing its rights and remedies under this Agreement or under any other
agreement between Lender and Borrower and/or Guarantor/Pledgor or in connection
with any proceeding involving Lender as a result of any financial accommodation
to Borrower and/or Guarantor/Pledgor; and all other costs of collecting
indebtedness, including without limitation attorneys' fees. Guarantor/Pledgor
agrees to pay Lender all such costs incurred by Lender, immediately upon demand,
and until paid all costs shall bear interest at the highest per annum rate
applicable to any of the indebtedness, but not in excess of the maximum rate
permitted by law. Any reference in this Agreement to attorney fees shall be
deemed a reference to reasonable fees, costs, and expenses of both in-house and
outside counsel and paralegals, whether or not a suit or action is instituted,
and to court costs if a suit or action is instituted, and whether attorneys'
fees or court costs are incurred at the trial court level, on appeal, in a
bankruptcy, administrative or probate proceeding or otherwise.




1. Collateral: Collateral shall mean:




1.1

 All of the personal property of Guarantor/Pledgor, wherever located, and now
owned or hereafter acquired or the possession of which Guarantor/Pledgor now
controls by document or otherwise, including (a) all accounts; (b) all chattel
paper; (c) all inventory; (d) all equipment; (e) all instruments; (t) all
investment property; (g) all documents; (h) all deposit items; (i) all letter of
credit rights; G) all general intangibles; (k) all fixtures; (1) all
intellectual property rights, including without limitation all patents,
trademarks, service marks, trade names, copyrights, trade secrets, license
rights; (m) all of Guarantor/Pledgor's books relating to any of the foregoing;
(n) any and all claims, rights and interests in any of the foregoing, in
whatever form (including proceeds in the form of inventory, equipment or any
other form of personal property), including proceeds of proceeds, insurance
proceeds and all claims against third parties for loss or damage to or
destruction of any of the foregoing; and




1.2

All additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, or proceeds of or pertaining to the above including, without
limitation, cash or other property which were proceeds and are recovered by a
bankruptcy trustee or otherwise as a preferential transfer by Guarantor/Pledgor.




2.

Warranties. Covenants and Agreements. Guarantor/Pledgor warrants, covenants and
agrees as follows:


2.1

Guarantor/Pledgor shall furnish to Lender, in form and at intervals as Lender
may request, any information Lender may reasonably request and allow Lender to
examine, inspect, and copy any of Guarantor/Pledgor's books and records.
Guarantor/Pledgor shall, at the request of Lender, mark its records and the
Collateral to clearly indicate the security interest of Lender under this
Agreement.






1




--------------------------------------------------------------------------------




2.2

At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Lender, Guarantor/Pledgor shall be deemed to have
warranted that (a) Guarantor/Pledgor is the lawful owner of the Collateral and
has the right and authority to subject it to a security interest granted to
Lender; (b) none of the Collateral is subject to any security interest other
than that in favor of Lender and there are no financing statements on file,
other than in favor of Lender; and (c) Guarantor/Pledgor acquired its rights in
the Collateral in the ordinary course of its business.




2.3

Guarantor/Pledgor will keep the Collateral free at all times from all claims,
liens, security interests and encumbrances other than those in favor of Lender.
Guarantor/Pledgor will not, without the prior written consent of Lender, sell
transfer or lease, or permit it to be sold, transferred or leased, any or all of
the Collateral, except (where inventory is pledged as Collateral) for inventory
in the ordinary course of its business and will not return any inventory to its
supplier. Lender or its representatives may at all reasonable times inspect the
Collateral and may enter upon all premises where the Collateral is kept or might
be located.




2.4

Guarantor/Pledgor will do all acts and or cause to be executed all writings
requested by Lender to establish, maintain and continue a perfected and first
security interest of Lender in the Collateral. Guarantor/Pledgor agrees that
Lender has no obligation to acquire or perfect any lien on or security interest
in any asset(s) , whether realty or personalty, to secure payment of the
Indebtedness, and Guarantor/Pledgor is not relying upon assets in which Lender
may have a lien or security interest for payment of the Indebtedness.




2.5

Guarantor/Pledgor will pay within the time that they can be paid without
interest or penalty all taxes , assessments and similar charges which at any
time are or may become a lien, charge , or encumbrance upon any Collateral,
except to the extent contested in good faith and bonded in a manner satisfactory
to Lender. If Guarantor/Pledgor fails to pay any of these taxes, assessments, or
other charges in the time provided above, Lender has the option (but not the
obligation) to do so and Guarantor/Pledgor agrees to repay all amounts so
expended by Lender immediately upon demand, together with interest at the
highest lawful default rate which could be charged by Lender to
Guarantor/Pledgor on any indebtedness.




2.6

Guarantor/Pledgor will keep the Collateral in good condition and will protect it
from loss, damage, or deterioration from any cause. Guarantor/Pledgor has and
will maintain at all times (a) with respect to the Collateral, insurance under
an "all risk" policy against fire and other risks customarily insured against,
and (b) public liability insurance and other insurance as may be required by law
or reasonably required by Lender, all of which insurance shall be in amount,
form and content, and written by companies as may be satisfactory to Lender,
containing a lender's loss payable endorsement acceptable to Lender.
Guarantor/Pledgor will deliver to Lender immediately upon demand evidence
satisfactory to Lender that the required insurance has been procured. If
Guarantor/Pledgor fails to maintain satisfactory insurance, Lender has the
option (but not the obligation) to do so and Guarantor/Pledgor agrees to repay
all amounts so expended by Lender immediately upon demand, together with
interest at the highest lawful default rate which could be charged by Lender to
Guarantor/Pledgor on any indebtedness.




2.7

If Guarantor/Pledgor's Accounts Receivable are pledged as Collateral under this
Agreement, then on each occasion on which Guarantor/Pledgor evidences to Lender
the account balances on and the nature and extent of the Accounts Receivable,
Guarantor/Pledgor shall be deemed to have warranted that except as otherwise
indicated (a) each of those Accounts Receivable is valid and enforceable without
performance by Guarantor/Pledgor of any act; (b) each of those account balances
are in fact owing, (c) there are no setoffs, recoupments, credits, contra
accounts, counterclaims or defenses against any of those Accounts Receivable,
(d) as to any Accounts Receivable represented by a note, trade acceptance, draft
or other instrument or by any chattel paper or document, the same have been
endorsed and/or delivered by Guarantor/Pledgor to Lender, (e) Guarantor/Pledgor
has not received with respect to any Account Receivable, any notice of the death
of the related account Guarantor/Pledgor, nor the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against , the account Guarantor/Pledgor, and (f) as
to each Account Receivable, the account Guarantor/Pledgor is not an affiliate of
Guarantor/Pledgor, the United States of America or any department, agency or
instrumentality of it, or a citizen or resident of any jurisdiction outside of
the United States. Guarantor/Pledgor will do all acts and will execute all
writings requested by Lender to perform, enforce performance of, and collect all
Accounts Receivable.





2




--------------------------------------------------------------------------------

Guarantor/Pledgor shall neither make nor permit any modification, compromise, or
substitution for any Account Receivable without the prior written consent of
Lender. Guarantor/Pledgor shall, at Lender's request arrange for verification of
Accounts Receivable directly with the accounts of Guarantor/Pledgor or by other
methods acceptable to Lender.




2.8

Guarantor/Pledgor at all times shall be in strict compliance with all applicable
laws, including without limitation any laws, ordinances, directives, orders,
statutes, or regulations an object of which is to regulate or improve health,
safety, or the environment ("Environmental Laws").




2.9

If marketable securities are pledged as Collateral under this Agreement and if
at any time the outstanding principal balance of the Indebtedness exceeds of the
value of the Collateral, as such value is determined from time to time by Lender
(herein called the "Margin Requirement"), Guarantor/Pledgor shall immediately
payor cause to be paid to Lender an amount sufficient to reduce the Indebtedness
such that the remaining principal outstanding thereunder is equal to or less
than the Margin Requirement. Lender shall apply payments made under this
paragraph in payment of the Indebtedness in such order and manner of application
as Lender in its sole discretion elects. In the alternative, Guarantor/Pledgor
may provide or cause to be provided to Lender additional collateral in the form
of cash or other property acceptable to Lender and with a value, as determined
by Lender, that when added to the Collateral will constitute compliance with the
Margin Requirement.




2.10

If Lender, acting in its sole discretion, redelivers Collateral to
Guarantor/Pledgor or Guarantor/Pledgor's designee for the purpose of (a) the
ultimate sale or exchange thereof; or (b) presentation, collection, renewal , or
registration of transfer thereof; or (c) loading, unloading, storing, shipping,
transshipping, manufacturing, processing or otherwise dealing with it
preliminary to sale or exchange; such redelivery shall be in trust for the
benefit of Lender and shall not constitute a release of Lender's security
interest in it or in the proceeds or products of it unless Lender specifically
so agrees in writing . If Guarantor/Pledgor requests any such redelivery,
Guarantor/Pledgor will deliver with such request a duly executed financing
statement in form and substance satisfactory to Lender. Any proceeds of
Collateral coming into Guarantor/Pledgor's possession as a result of any such
redelivery shall be held in trust for Lender and immediately delivered to Lender
for application on the Indebtedness. Lender may (in its sole discretion) deliver
any or all of the Collateral to Guarantor/Pledgor, and such delivery by Lender
shall discharge Lender from all liability or responsibility for such Collateral.
Lender, at its option, may require delivery of any Collateral to Lender at any
time with such endorsements or assignments of the Collateral as Lender may
request.




2.11

 At any time and without notice , Lender may as to Collateral other than
Equipment, Fixtures or Inventory (a) cause any or all of such Collateral to be
transferred to its name or to the name of its nominees; (b) receive or collect
by legal proceedings or otherwise all dividends, interest, principal payments
and other sums and all other distributions at any time payable or receivable on
account of such Collateral, and hold the same as Collateral, or apply the same
to the Indebtedness, the manner and distribution of the application to be in the
sole discretion of Lender; (c) enter into any extension, subordination,
reorganization, deposit, merger or consolidation agreement or any other
agreement relating to or affecting such Collateral, and deposit or surrender
control of such Collateral, and accept other property in exchange for such
Collateral and hold or apply the property or money so received pursuant to this
Agreement.




2.12

Lender may assign any of the Indebtedness and deliver any or all the Collateral
to its assignee, who then shall have with respect to Collateral so delivered all
the rights and powers of Lender under this Agreement, and after that Lender
shall be fully discharged from all liability and responsibility with respect to
Collateral so delivered.




2.13

Guarantor/Pledgor delivers this Agreement based solely on Guarantor/Pledgor's
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is not relying on any information furnished by Lender.
Guarantor/Pledgor assumes full responsibility for obtaining any further
information concerning Borrower's financial condition, the status of the
Indebtedness or any other matter that the undersigned may deem necessary or
appropriate now or later. Guarantor/Pledgor waives any duty on the part of
Lender, and agrees that Guarantor/Pledgor is not relying upon nor expecting
Lender to disclose to Guarantor/ Pledgor any fact now or later known by Lender,
whether relating to the operations or condition of Borrower, the existence,
liabilities or financial condition of any guarantor of the Indebtedness, the
occurrence of any default with





3




--------------------------------------------------------------------------------

respect to the Indebtedness, or otherwise, notwithstanding any effect such fact
may have upon Guarantor/Pledgor's risk or Guarantor/Pledgor's rights against
Borrower. Guarantor/Pledgor knowingly accepts the full range of risk encompassed
in this Agreement, which risk includes without limitation the possibility that
Borrower may incur Indebtedness to Lender after the financial condition of
Borrower or Borrower's ability to pay debts as they mature, has deteriorated.




2.14

 Guarantor/Pledgor shall defend, indemnify and hold harmless Lender, its
employees, agents, shareholders, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limitation consultant fees, legal expenses, and
reasonable attorneys' fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any law, including, without
limitation, Environmental Laws, or of any remediation relating to any property
required by any law, including without limitation Environmental Laws.




3.

Collection of Proceeds.




3.1

Guarantor/Pledgor agrees to collect and enforce payment of all Collateral until
Lender shall direct Guarantor/Pledgor to the contrary. Immediately upon notice
to Guarantor/Pledgor by Lender and at all times after that, Guarantor/Pledgor
agrees to fully and promptly cooperate and assist Lender in the collection and
enforcement of all Collateral and to hold in trust for Lender all payments
received in connection with Collateral and from the sale, lease or other
disposition of any Collateral, all rights by way of suretyship or guaranty and
all rights in the nature of a lien or security interest which Guarantor/Pledgor
now or later has regarding Collateral. Immediately upon and after such notice,
Guarantor/Pledgor agrees to (a) endorse to Lender and immediately deliver to
Lender all payments received on Collateral or from the sale, lease or other
disposition of any Collateral or arising from any other rights or interests of
Guarantor/Pledgor in the Collateral, in the form received by Guarantor/Pledgor
without commingling with any other funds, and (b) immediately deliver to Lender
all property in Guarantor/Pledgor's possession or later coming into
Guarantor/Pledgor's possession through enforcement of Guarantor/Pledgor's rights
or interests in the Collateral. Guarantor/Pledgor irrevocably authorizes Lender
or any Lender employee or agent to endorse the name of Guarantor/Pledgor upon
any checks or other items that are received in payment for any Collateral, and
to do any and all things necessary in order to reduce these items to money.
Lender shall have no duty as to the collection or protection of Collateral or
the proceeds of it, nor as to the preservation of any related rights, beyond the
use of reasonable care in the custody and preservation of Collateral in the
possession of Lender. Guarantor/Pledgor agrees to take all steps necessary to
preserve rights against prior parties with respect to the Collateral. Nothing in
this Section 3.1 shall be deemed a consent by Lender to any sale, lease, or
other disposition of any Collateral.




3.2

 If Accounts Receivable are pledged as Collateral under this Agreement,
Guarantor/Pledgor agrees that immediately upon Lender's request (whether or not
any Event of Default exists) the Indebtedness shall be on a "remittance basis"
as follows: Guarantor/Pledgor shall at its sole expense establish and maintain
(and Lender, at Lender's option, may establish and maintain at
Guarantor/Pledgor's expense): (a) an United States Post Office lock box (the
"Lock Box"), to which Lender shall have exclusive access and control.
Guarantor/Pledgor expressly authorizes Lender, from time to time, to remove
contents from the Lock Box, for disposition in accordance with this Agreement.
Guarantor/Pledgor agrees to notify all account Guarantor/Pledgor and other
parties obligated to Guarantor/Pledgor that all payments made to
Guarantor/Pledgor (other than payments by electronic funds transfer) shall be
remitted, for the credit of Guarantor/Pledgor, to the Lock Box, and
Guarantor/Pledgor shall include a like statement on all invoices; and (b) a
non-interest bearing deposit account with Lender which shall be titled as
designated by Lender (the "Cash Collateral Account") as security for payment of
the Indebtedness to which Lender shall have exclusive access and control.
Guarantor/Pledgor agrees to notify all account Guarantor/Pledgor and other
parties obligated to Guarantor/Pledgor that all payments made to
Guarantor/Pledgor by electronic funds transfer shall be remitted, to the Cash
Collateral Account, and Guarantor/Pledgor, at Lender's request, shall include a
like statement on all invoices. Guarantor/Pledgor shall execute all documents
and authorizations as required by Lender to establish and maintain the Lock Box
and the Cash Collateral Account.





4




--------------------------------------------------------------------------------




3.3

If Accounts Receivable are pledged as Collateral under this Agreement, all items
or amounts which are remitted to the Lock Box or otherwise delivered by or for
the benefit of Guarantor/Pledgor to Lender on account of partial or full payment
of, or with respect to, any Collateral shall, at Lender's option (i) be applied
to the payment of the Indebtedness, whether then due or not, in such order or at
such time of application as Lender may determine in its sole discretion, or (ii)
be deposited to the Cash Collateral Account. Guarantor/Pledgor agrees that
Lender shall not be liable for any loss or damage which Guarantor/Pledgor may
suffer as a result of Lender's processing of items or its exercise of any other
rights or remedies under this Agreement, including without limitation indirect,
special or consequential damages, loss of revenues or profits, or any claim,
demand or action by any third party arising out of or in connection with the
processing of items or the exercise of any other rights or remedies under this
Agreement. Guarantor/Pledgor agrees to indemnify and hold Lender harmless from
and against all such third party claims, demands, or actions, and all related
expenses or liabilities, including, without limitation, attorneys' fees.




4.

Defaults, Enforcement and Application of Proceeds.




4.1

 Upon the occurrence of any of the following events (each an "Event of
Default"), Guarantor/Pledgor shall be in default under this Agreement:




(a)

Any failure to pay the Indebtedness or any other indebtedness when due, or such
portion of it as may be due, by acceleration or otherwise;




(b)

Any failure or neglect to comply with, or breach of, or default under, any term
of this Agreement, or any other agreement or commitment between Borrower,
Guarantor/Pledgor, or any guarantor of any of the Indebtedness (each, a
"Guarantor")and Lender; or







(c)

Any warranty, representation, financial statement, or other information made,
given or furnished to Lender by or on behalf of Borrower, Guarantor/Pledgor, or
any Guarantor shall be, or shall prove to have been, false or materially
misleading when made, given, or furnished; or







(d)

Any loss, theft, substantial damage or destruction to or of any Collateral, or
the issuance or filing of any attachment, levy, garnishment or the commencement
of any proceeding in connection with any Collateral or of any other judicial
process of ,upon or in respect of Borrower, Guarantor/Pledgor, any Guarantor, or
any Collateral; or







(e)

Sale or other disposition by Borrower, Guarantor/Pledgor, or any Guarantor of
any substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Guarantor/Pledgor, or any Guarantor, or
death, dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Guarantor/Pledgor, or any Guarantor; or commencement of any proceedings under
any state or federal bankruptcy or insolvency law or laws for the relief of
Guarantor/Pledgor by or against Borrower, Guarantor/Pledgor, or any Guarantor;
or the appointment of a receiver, trustee, court appointee, sequestrator or
otherwise, for all or any part of the property of Borrower, Guarantor/Pledgor,
or any Guarantor; or




(f)

Lender deems the margin of Collateral insufficient or itself insecure, in good
faith believing that the prospect of payment of the Indebtedness or performance
of this Agreement is impaired or shall fear deterioration, removal, or waste of
Collateral.




4.2

 Upon the occurrence of any Event of Default, Lender may at its discretion and
without prior notice to Guarantor/Pledgor declare any or all of the Indebtedness
to be immediately due and payable, and shall have and may exercise anyone or
more of the following rights and remedies:











5




--------------------------------------------------------------------------------

(a)

 exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;




(b)

institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;




(c)

institute legal proceedings for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or




(d)

 personally or by agents, attorneys, or appointment of a receiver, enter upon
any premises where Collateral may then be located, and take possession of all or
any of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Lender may deem
fit, without any previous demand or advertisement; and except as provided in
this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Lender to sell, lease, or otherwise dispose of the
Collateral or as to the application by Lender of the proceeds of sale or
otherwise, which would otherwise be required by, or available to
Guarantor/Pledgor under, applicable law are expressly waived by
Guarantor/Pledgor to the fullest extent permitted .




At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for
Lender or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Lender or the public officer to any
purchase at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limitation, as to the amounts of the
principal of and interest on the Indebtedness, the accrual and nonpayment of it
and advertisement and conduct of the sale); and all prerequisites to the sale
shall be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Lender shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Guarantor/Pledgor with respect to that Collateral.







4.3

Guarantor/Pledgor shall at the request of Lender, notify the account
Guarantor/Pledgor or obligors of Lender's security interest in the Collateral,
including, without limitation, the Accounts Receivable and Inventory, and direct
payment of it to Lender. Lender may, itself, upon the occurrence of any Event of
Default so notify and direct any account Guarantor/Pledgor or obligor.




4.4

The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Lender first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorneys' fees and legal expenses
incurred by Lender; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Guarantor/Pledgor or to such other person(s) as may be entitled to it
under applicable law. Guarantor/Pledgor shall remain liable for any deficiency,
which it shall pay to Lender immediately upon demand.




4.5

 Nothing in this Agreement is intended, nor shall it be construed, to preclude
Lender from pursuing any other remedy provided by law for the collection of the
Indebtedness or for the recovery of any other sum to which Lender may be
entitled for the breach of this Agreement by Guarantor/Pledgor. Nothing in this
Agreement shall reduce or release in any way any rights or security interests of
Lender contained in any existing agreement between Borrower, Guarantor/Pledgor,
or any Guarantor and Lender.








6




--------------------------------------------------------------------------------




4.6

 No waiver of default or consent to any act by Guarantor/Pledgor shall be
effective unless in writing and signed by an authorized officer of Lender. No
waiver of any default or forbearance on the part of Lender in enforcing any of
its rights under this Agreement shall operate as a waiver of any other default
or of the same default on a future occasion or of any rights.




4.7

Guarantor/Pledgor irrevocably appoints Lender or any agent of Lender (which
appointment is coupled with an interest) the true and lawful attorney of
Guarantor/Pledgor (with full power of substitution) in the name, place, and
stead of, and at the expense of, Guarantor/Pledgor:




(a) to demand, receive, sue for, and give receipts or acquittances for any
monies due or to become due on any Collateral and to endorse any item
representing any payment on or proceeds of the Collateral;




(b) to execute and file in the name of and on behalf of Guarantor/Pledgor all
financing statements or other filings deemed necessary or desirable by Lender to
evidence, perfect, or continue the security interests granted in this Agreement;
and







(c) to do and perform any act on behalf of Guarantor/Pledgor permitted or
required under this Agreement.




Upon the occurrence of an Event of Default, Guarantor/Pledgor also agrees, upon
request of Lender, to assemble the Collateral and make it available to Lender at
any place designated by Lender that is reasonably convenient to Lender and
Guarantor/Pledgor.

5. Miscellaneous.




5.1

 Until Lender is advised in writing by Guarantor/Pledgor to the contrary, all
notices, requests and demands required under this Agreement or by law shall be
given to, or made upon, Guarantor/Pledgor at the address indicated in Section
5.15 below.




5.2

Guarantor/Pledgor will give Lender not less than ninety (90) days' prior written
notice of all contemplated changes in Guarantor/Pledgor's name, chief executive
office location, and/or location of any Collateral, but the giving of this
notice shall not cure any Event of Default caused by this change.




5.3

 Lender assumes no duty of performance or other responsibility under any
contracts contained within the Collateral.




5.4

 Lender has the right to sell, assign, transfer, negotiate, or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limitation this Agreement. In connection
with the above, but without limiting its ability to make other disclosures to
the full extent allowable, Lender may disclose all documents and information
which Lender now or later has relating to Guarantor/Pledgor, the Indebtedness or
this Agreement, however obtained. Guarantor/Pledgor further agree(s) that Lender
may provide information relating to this Agreement or relating to
Guarantor/Pledgor to Lender's parent, affiliates, subsidiaries, and service
providers.




5.5

 In addition to Lender's other rights, any Indebtedness owing from Lender to
Guarantor/Pledgor can be set off and applied by Lender on any Indebtedness at
any time(s) either before or after maturity or demand without notice to anyone.




5.6

Guarantor/Pledgor waives any right to require Lender to: (a) proceed against any
person or property; (b) give notice of the terms, time and place of any public
or private sale of personal property security held from Borrower or any other
person, or otherwise comply with the provisions of Section 9-504 of the
California or other applicable Uniform Commercial Code; or (c) pursue any other
remedy in Lender's power. Guarantor/Pledgor waives notice of acceptance of this
Agreement and presentment, demand, protest, notice of protest, dishonor, notice
of dishonor, notice of default, notice of intent to accelerate or demand payment
of any Indebtedness, any and all other notices to which the undersigned might
otherwise be entitled, and diligence in collecting any Indebtedness, and
agree(s) that Lender may, once or any number or times, modify the terms of any
Indebtedness, compromise,





7




--------------------------------------------------------------------------------

extend, increase, accelerate, renew or forbear to enforce payment of any or all
Indebtedness, or permit Borrower to incur additional Indebtedness, all without
notice to Guarantor/Pledgor and without affecting in any manner the
unconditional obligation of Guarantor/Pledgor under this Agreement.
Guarantor/Pledgor unconditionally and irrevocably waives each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of Guarantor/Pledgor
under this Agreement and acknowledges that such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from Guarantor/Pledgor now or later securing the Indebtedness,
and acknowledges that as of the date of this Agreement no such defense or setoff
exists.




5.7

Guarantor/Pledgor waives any and all rights (whether by subrogation, indemnity,
reimbursement, or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Guarantor/Pledgor pursuant to this Agreement.




5.8

 In the event that applicable law shall obligate Lender to give prior notice to
Guarantor/Pledgor of any action to be taken under this Agreement,
Guarantor/Pledgor agrees that a written notice given to Guarantor/Pledgor at
least five (5) days before the date of the act shall be reasonable notice of the
act and, specifically, reasonable notification of the time and place of any
public sale or of the time after which any private sale, lease, or other
disposition is to be made, unless a shorter notice period is reasonable under
the circumstances. A notice shall be deemed to be given under this Agreement
when delivered to Guarantor/Pledgor or when placed in an envelope addressed to
Guarantor/Pledgor and deposited, with postage prepaid, in a post office or
official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier. The mailing shall be by
overnight courier, certified, or first class mail.




5.9

 Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Lender in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shall be enforceable against
Guarantor/Pledgor as if the returned, disgorged, or rescinded payment or credit
had not been received or given by Lender, and whether or not Lender relied upon
this payment or credit or changed its position as a consequence of it. In the
event of continuation or reinstatement of this Agreement, Guarantor/Pledgor
agrees upon demand by Lender to execute and deliver to Lender those documents
which Lender determines are appropriate to further evidence (in the public
records or otherwise) this continuation or reinstatement, although the failure
of Guarantor/Pledgor to do so shall not affect in any way the reinstatement or
continuation.




5. 10

 This Agreement and all the rights and remedies of Lender under this Agreement
shall inure to the benefit of Lender's successors and assigns and to any other
holder who derives from Lender title to or an interest in the Indebtedness or
any portion of it, and shall bind Guarantor/Pledgor and the heirs, legal
representatives, successors, and assigns of Guarantor/Pledgor. Nothing in this
Section 5.10 is deemed a consent by Lender to any assignment by
Guarantor/Pledgor.




5.11

 If there is more than one Guarantor/Pledgor, all undertakings, warranties and
covenants made by Guarantor/Pledgor and all rights, powers and authorities given
to or conferred upon Lender are made or given jointly and severally.

5.12

 Except as otherwise provided in this Agreement, all terms in this Agreement
have the meanings assigned to them in Division 9 (or, absent definition in
Division 9, in any other Division) of the Uniform Commercial Code, as of the
date of this Agreement. "Uniform Commercial Code" means the California Uniform
Commercial Code, as amended.




5.13

 No single or partial exercise, or delay in the exercise, of any right or power
under this Agreement, shall preclude other or further exercise of the rights and
powers under this Agreement. The unenforceability of any provision of this
Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Guarantor/Pledgor
and Lender with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Guarantor/Pledgor and an authorized officer of Lender.
This Agreement shall in all respects be governed by and construed in accordance
with the internal laws of the State of California without regard to conflict of
laws principles.





8




--------------------------------------------------------------------------------




5.14

 To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent Lender from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.




5.15

Guarantor/Pledgor's chief executive office is located and shall be maintained at
16000 Ventura Boulevard, Suite 301, Encino, California 91436. If Collateral is
located at other than the chief executive office, such Collateral is located and
shall be maintained at the locations identified in this Schedule 5.15 to this
Agreement.




5.16

A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Lender in any filing office.




5.17

 This Agreement shall be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 2.14 of this Agreement shall
survive termination.




6.

GUARANTORIPLEDGOR AND LEND ER ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.







WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES' AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby y submit to
the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.




7.

This Security Agreement (All Assets) is given to secure Guarantor/Pledgor's
obligations under that certain General Continuing Guaranty of even date
herewith, as same may be amended from time to time hereafter, as well as any
other obligations that may be owing by Guarantor/Pledgor to Lender.








9




--------------------------------------------------------------------------------




This Agreement is subject to the terms and conditions of Addendum A hereto,
which are incorporated herein by this reference. Guarantor/Pledgor: Vertical
Branding, Inc.




/s/ Nancy Duitch

 

By: Nancy Duitch

 

Title: Chief Executive Officer

 

Accepted at San Jose, California:

 

BFI Business Finance

 

/s/ David Drogos

 

By: David Drogos

 

Title: president

 











10




--------------------------------------------------------------------------------

Addendum A to Security Agreement All Assets

(Supplemental Terms)




Pursuant to this Addendum A to Security Agreement All Assets (this "Addendum"),
the foregoing Security Agreement All Assets (the "Agreement") by and between BFI
Business Finance ("Lender") and Vertical Branding, Inc. ("Guarantor/Pledgor") is
hereby amended and/or supplemented by the following disclosures, terms, and
conditions.







8.

Section 2.2 is hereby deleted in its entirety and replaced with the following
Section 2.2:




“At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Lender, Guarantor/Pledgor shall be deemed to have
warranted that (a) Guarantor/Pledgor is the lawful owner of the Collateral and
has the right and authority to subject it to a security interest granted to
Lender; (b) none of the Collateral is subject to any security interest other
than that in favor of Lender and GOTTBETTER CAPITAL MASTER, LTO. as successor in
interest to Gottbetter Capital Finance, Inc. and/or its assigns ("Gottbetter")
and there are no financing statements on file, other than in favor of Lender
and/or Gottbetter and/or its; and (c) Guarantor/Pledgor acquired its rights in
the Collateral in the ordinary course of its business."




9.

Section 2.9 is hereby deleted in its entirety and replaced with the following
Section 2.9:




" If marketable securities are pledged as Collateral under this Agreement and if
at any time the outstanding principal balance of the Indebtedness exceeds of the
value of the Collateral, as such value is determined from time to time by Lender
(herein called the "Margin Requirement"), Guarantor/Pledgor shall immediately
payor cause to be paid to Lender an amount sufficient to reduce the Indebtedness
such that the remaining principal outstanding thereunder is equal to or less
than the Margin Requirement. Lender shall apply payments made under this
paragraph in payment of the Indebtedness in such order and manner of application
as Lender in its sole discretion elects. In the alternative, Guarantor/Pledgor
may provide or cause to be provided to Lender additional collateral in the form
of cash or other property acceptable to Lender and with a value, as determined
by Lender, that when added to the Collateral will constitute compliance with the
Margin Requirement."







10.

Section 2.11 is hereby deleted in its entirety and replaced with the following
Section 2.11:







"After the occurrence and during the continuance of a Material Event of Default
and with such notice as may be required by applicable law, Lender may as to
Collateral other than Equipment, Fixtures or Inventory (a) cause any or all of
such Collateral to be transferred to its name or to the name of its nominees ;
(b) receive or collect by legal proceedings or otherwise all dividends,
interest, principal payments and other sums and all other distributions at any
time payable or receivable on account of such Collateral, and hold the same as
Collateral, or apply the same to the Indebtedness, the manner and distribution
of the application to be in the sole discretion of Lender;(c)enter into any
extension, subordination, reorganization,  deposit, merger or consolidation
agreement or any other agreement relating to or affecting such Collateral, and
deposit or surrender control of such Collateral, and accept other property in
exchange for such Collateral and hold or apply the property or money so received
pursuant to this Agreement."




11.

 Section 2.12 is hereby deleted in its entirety and replaced with the following
Section 2.12:




"Lender may assign any of the Indebtedness and deliver any or all the Collateral
to its assignee, which then shall have with respect to Collateral so delivered
all the rights and powers of Lender under this Agreement, and after that Lender
shall be fully discharged from all liability and responsibility with respect to
Collateral so delivered. Under the following circumstances: (a) Lender is
assigning the Indebtedness and related obligations for collateral purposes only;
(b an Event of Default has occurred and is continuing; or (c) the assignee is
the successor in interest to Lender following a change of control of Lender.








11




--------------------------------------------------------------------------------

12.

 Section 3.1 is hereby deleted in its entirety and replaced with the following
Section 3.1:




"Guarantor/Pledgor agrees to collect and enforce payment of all collateral until
Lender shall direct Guarantor/Pledgor to the contrary following the occurrence
of an Event of Default. Immediately upon notice to Guarantor/Pledgor by Lender
and at all times after that, Guarantor/Pledgor agrees to fully and promptly
cooperate and assist Lender in the collection and enforcement of all Collateral
and to hold in trust for Lender all payments received in connection with
Collateral and from the sale, lease or other disposition of any Collateral, all
rights by way of suretyship or guaranty and all rights in the nature of a lien
or security interest which Guarantor/Pledgor now or later has regarding
Collateral. Immediately upon and after such notice, Guarantor/Pledgor agrees to
(a) endorse to Lender and immediately deliver to Lender all payments received on
Collateral or from the sale, lease or other disposition of any Collateral or
arising from any other rights or interests of Guarantor/Pledgor in the
Collateral, in the form received by Guarantor/Pledgor without commingling with
any other funds, and (b) immediately deliver to Lender all property in
Guarantor/Pledgor's possession or later coming into Guarantor/Pledgor's
possession through enforcement of Guarantor/Pledgor's rights or interests in the
Collateral. Guarantor/Pledgor irrevocably authorizes Lender or any Lender
employee or agent to endorse the name of Guarantor/Pledgor upon any checks or
other items that are received in payment for any Collateral, and to do any and
all things necessary in order to reduce these items to money. Lender shall have
no duty as to the collection or protection of Collateral or the proceeds of it,
nor as to the preservation of any related rights, beyond the use of reasonable
care in the custody and preservation of Collateral in the possession of Lender.
Guarantor/Pledgoragreestotakeallstepsnecessarytopreserverightsagainstprior
parties with respect to the Collateral. Nothing in this Section 3.1 shall be
deemed consent by Lender to any sale, lease, or other disposition of any
Collateral."




13.

 Section 3.2 is hereby deleted in its entirety and replaced with the following
Section 3.2:




"If Accounts Receivable are pledged as Collateral under this Agreement,
Guarantor/Pledgor agrees that immediately upon Lender's request following the
occurrence of an Event of Default the Indebtedness shall be on a "remittance
basis" as follows: Guarantor/Pledgor shall at its sole expense establish and
maintain (and Lender, at Lender's option, may establish and maintain at
Guarantor/Pledgor's expense): (a) an United States Post Office lock box (the
"Lock Box"), to which Lender shall have exclusive access and control. After
Lender has notified Guarantor/Pledgor that Lender is requiring Guarantor/Pledgor
to do so pursuant to the provisions of this Section 3.2, Guarantor/Pledgor
expressly authorizes Lender, from time to time, to remove contents from the Lock
Box, for disposition in accordance with this Agreement. Guarantor/Pledgor agrees
to notify all account Guarantor/Pledgor and other parties obligated to
Guarantor/Pledgor that all payments made to Guarantor/Pledgor (other than
payments by electronic funds transfer) shall be remitted, for the credit of
Guarantor/Pledgor, to the Lock Box, and Guarantor/Pledgor shall include a like
statement on all invoices; and (b) a non-interest bearing deposit account with
Lender which shall be titled as designated by Lender (the "Cash Collateral
Account") as security for payment of the Indebtedness to which Lender shall have
exclusive access and control. Guarantor/Pledgor agrees to notify all account
Guarantor/Pledgor and other parties obligated to Guarantor/Pledgor that all
payments made to Guarantor/Pledgor by electronic funds transfer shall be
remitted, to the Cash Collateral Account, and Guarantor/Pledgor, at Lender's
request, shall include a like statement on all invoices. Guarantor/Pledgor shall
execute all documents and authorizations as required by Lender to establish and
maintain the Lock Box and the Cash Collateral Account."




14.

 Section 4.1(f) is hereby deleted in its entirety and replaced with the
following Section 4.1(f):




"Lender reasonably deems the margin of Collateral insufficient or itself
insecure, in good faith believing that the prospect of payment of the
Indebtedness or performance of this Agreement is materially impaired or shall
fear material deterioration, removal, or waste of Collateral."

15. Section 4.7 is hereby deleted in its entirety and replaced with the
following Section 4.7:




"Guarantor/Pledgor irrevocably appoints Lender or any agent of Lender (which
appointment is coupled with an interest) the true and lawful attorney of
Guarantor/Pledgor (with full power of substitution) in the name, place , and
stead of, and at the expense of, Guarantor/Pledgor (which power of attorney
shall only be used upon the occurrence and during the continuation of a an Event
of Default, after giving such notice as may be reasonable under the
circumstances unless giving notice would cause prejudice to Lender in the
reasonable judgment of Lender."








12




--------------------------------------------------------------------------------

(a) to demand, receive, sue for, and give receipts or acquittances for any
monies due or to become due on any Collateral and to endorse any item
representing any payment on or proceeds of the Collateral;




(b) to execute and file in the name of and on behalf of Guarantor/Pledgor all
financing statements or other filings deemed necessary or desirable by Lender to
evidence, perfect, or continue the security interests granted in this Agreement;
and




(c) to do and perform any act on behalf of Guarantor/Pledgor permitted or
required under this Agreement.




Upon the occurrence of an Event of Default, Guarantor/Pledgor also agrees, upon
request of Lender, to assemble the Collateral and make it available to Lender at
any place designated by Lender that is reasonably convenient to Lender and
Guarantor/Pledgor."




16.

 Section 5.4 is hereby deleted in its entirety and replaced with the following
Section 5.4:




"Lender has the right to sell, assign, transfer, negotiate, or grant any
interest in, any or all of the Indebtedness and any related obligations,
including without limitation this Agreement, in the following circumstances: (a)
Lender is assigning the Indebtedness and related obligations for collateral
purposes only; (b an Event of Default has occurred and is continuing; or (c) the
assignee is the successor in interest to Lender following a change of control of
Lender. Lender has the right to grant participations in any or all of the
Indebtedness irrespective of whether (a) Lender is assigning the Indebtedness
and related obligations for collateral purposes only; (b an Event of Default has
occurred and is continuing; or (c) the assignee is the successor in interest to
Lender following a change of control of Lender. In connection with the above,
but without limiting its ability to make other disclosures to the full extent
allowable, Lender may disclose all documents and information which Lender now or
later has relating to Guarantor/Pledgor, the Indebtedness or this Agreement,
however obtained. Guarantor/Pledgor further agree(s) that Lender may provide
information relating to this Agreement or relating to Guarantor/Pledgor to
Lender's parent, affiliates, subsidiaries, and service providers."




17.

 Section 5.17 is hereby deleted in its entirety and replaced with the following
Section 5.17:




"This Agreement shall be terminated only if all Obligations owing by
Guarantor/Pledgor and Borrower have been satisfied in full with no further
agreement on the part of Lender to make any further accommodations to
Guarantor/Pledgor or Borrower. Lender agrees to the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code. Guarantor/Pledgor agrees that the obligations contained in Section 2.14 of
this Agreement shall survive termination."








13




--------------------------------------------------------------------------------

Schedule 5.15




Other locations of Guarantor/Pledgor Where Collateral is Located:




NONE

















14


